                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO

 TEAL PEAK CAPITAL, LLC;

 Plaintiff,
                                                     Civil No. 3:20-cv-01747 (PAD)
        v.

 ALAN BRAM GOLDMAN;                                  BREACH OF CONTRACT; SPECIFIC
                                                     PERFORMANCE OF CONTRACT;
 Defendants.                                         REIMBURSEMENT OF FUNDS, COSTS
                                                     AND EXPENSES



        MOTION IN COMPLIANCE WITH COURT ORDER AT DOCKET NO. 36

TO THE HONORABLE COURT:

        COMES NOW, counsel for Teal Peak Capital, LLC (“TPC” and/or “Plaintiff”)

through the undersigned attorney, and respectfully alleges, states, and prays as follows:

        1.      On April 22, 2021, this Honorable Court ordered the undersigned to clarify if his

request to withdraw was on behalf of TPC only, or if it included the legal representation of Mr.

Grzan and Dr. Khimani.

        2.      The undersigned clarifies that while he had not yet assumed the legal representation

of Mr. Grzan and Dr. Khimani in their personal capacity as to the allegations in this action, because

procedurally Defendant had just included them in his recent pleading, the withdraw set forth by

the undersigned is for the totality of this case.

        3.      As such, the undersigned will not be representing any party in this case. Thus, to

the extent that this Court understood that the undersigned was representing Mr. Grzan and Dr.

Khimani in their personal capacity in this case (which we had not yet appeared on their behalf),

the undersigned clarifies and states that his withdraw from the case would include withdrawing
Motion in Compliance
Teal Peak Capital, LLC v. Alan Goldman
Civil No. 3:20-cv-01747 (PAD)
Page 2 of 2


from their legal representation.

       4.      Accordingly, the undersigned submits this motion in compliance with this Court’s

order at Docket No. 36, and upon the Court’s acceptance of the same, respectfully requests that

the undersigned be terminated for any subsequent notifications.

       WHEREFORE, TPC respectfully requests this Honorable Court to grant the motion,

deem this Court’s order as complied with, and consequently allow for the undersign to withdraw

as legal representation to TPC.

       RESPECTFULLY SUBMITTED.

       In San Juan, Puerto Rico this 22nd day of April, 2021.

       WE HEREBY CERTIFY that on this same date, we electronically filed the foregoing

with the Clerk of the Court using the CM/ECF system, which shall notify all counsels of record.




                                                                             Attorneys for TPC
                                                                               PO Box 195168
                                                                      San Juan, PR 00919-5168
                                                                            Tel.: 787.766.7000
                                                                             Fax: 787.766.7001


                                                                         /s/ Jean G. Vidal-Font
                                                                              Jean G. Vidal-Font
                                                                         USDC-PR No. 227811
                                                                   Email: jvidal@ferraiuoli.com
